Citation Nr: 0012166	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-08 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

 1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to an increased rating for rheumatoid 
arthritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disorder, and in 
which the RO denied an increased rating greater than 20 
percent for rheumatoid arthritis.


FINDINGS OF FACT

1.  In a March 1992 rating decision, the RO found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a nervous condition; the 
veteran was notified of that decision by letter and did not 
appeal the decision.

2.  The evidence received subsequent to March 1992 regarding 
a claim for service connection for a psychiatric disorder, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency with 
respect to the claim for an increased rating for rheumatoid 
arthritis.

4.  The veteran's service connected rheumatoid arthritis is 
manifested by complaints of constant joint pain in his back, 
shoulders, elbows, hands, knees and feet, but no objective 
radiographic, clinical or serological evidence of current 
rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  The March 1992 RO rating decision determining that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a nervous condition is 
final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the RO's March 1992 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (1999).

3.  The criteria for an assignment of a rating greater than 
20 percent for rheumatoid arthritis have not been satisfied.  
38 U.S.C.A. §  1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5227, 5299 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence claim
Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In a March 1992 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a nervous condition.  The 
veteran was notified of that decision by letter, also in 
March 1992, but did not appeal this decision within one year 
of receiving notice of the decision.  See 38 C.F.R. § 19.192 
(1991).  Accordingly, the March 1992 rating decision by the 
RO is final.  38 C.F.R. § 19.192 (1991).  The RO's March 1992 
rating decision remains the determinative final decision from 
which the Board will begin its analysis of the veteran's 
claim.  The question presently before the Board is limited to 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In the March 1992 rating decision, the RO found that the 
evidence submitted up to that time was either previously 
considered, and thus not new, or did not provide evidence of 
a nexus between the existing nervous condition and service.  
The evidence received since the March 1992 rating decision 
regarding service connection for a psychiatric disorder 
includes an excerpt from a patient handbook on rheumatoid 
arthritis from the Arthritis Foundation, VA outpatient 
treatment records from January 1992 to September 1995, VA 
inpatient treatment records from April 1986, private 
inpatient medical records from the Granville Medical Center 
from May 1981, a November 1997 lay witness statement from the 
veteran's wife, private treatment records from Duke 
University Medical Center from June 1997 to March 1999, 
Social Security Administration (SSA) records pertaining to 
the veteran's claim, the transcript from the veteran's 
February 2000 Travel Board Hearing, as well as various 
statements from the veteran to VA regarding his psychiatric 
condition.  The Board finds that while most of this evidence 
may be considered new, none of it is material to the 
veteran's claim in that it does not provide evidence of a 
nexus between a current psychiatric disability and service.  
The Board also notes that the veteran's claims file includes 
additional medical evidence submitted since March 1992 that 
was not listed above.  The Board finds that this evidence 
pertains to the veteran's other disability claims and is not 
related to his service connection claim for a psychiatric 
disability.      

The Board first considers the evidence from the Arthritis 
Foundation Handbook on rheumatoid arthritis.  The Board finds 
that this evidence is not new because it has been considered 
by VA prior to the March 1992 final rating decision.

The Board next considers the VA outpatient treatment records 
from January 1992 to September 1995 and a VA inpatient 
treatment report from April 1986.  While these records are 
new, in that they have not previously been considered, the 
Board finds that they are not material to the veteran's 
claim.  The records include the veteran's treatment for his 
psychiatric condition.  The evidence also includes record of 
1986 inpatient  treatment for depression and anxiety, which 
the veteran attributes to his cortisone treatment for 
rheumatoid arthritis going back to 1953 in service.  However, 
the records indicate that a rheumatology consultation 
revealed that the veteran's arthritis condition was "without 
evident physical origin".  Furthermore,  the record does not 
show that the veteran is a medical professional or has the 
training and expertise to be qualified to diagnose the 
etiology of medical conditions. Consequently, his statements 
do not constitute competent medical evidence of the source of 
his psychiatric condition.  Such a claim must be based on a 
diagnosis by a qualified physician and supported by a 
physical examination.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  As the evidence fails to provide a nexus opinion 
from a competent medical authority, the evidence is deemed to 
be not material to the veteran's claim.                

The Board also considers the private inpatient medical 
records from the Granville Medical Center from May 1981.  
While these records are new, they are not material to the 
veteran's claim.  The records show the veteran's treatment 
for depression with anxiety, but do not show any competent 
medical evidence of a nexus between this condition and his 
military service.  Therefore, the evidence is not material to 
his claim.  

The Board carefully considered the November 1997 lay witness 
statement from the veteran's wife concerning the veteran's 
treatment for his nervous condition.  The statement gives 
great detail about the history of the veteran's nervous 
condition, which the Board acknowledges.  However, the 
veteran's wife is not in a position to provide a competent 
medical opinion about the origin of this psychiatric 
condition.  There is no evidence that she is a trained 
medical professional.  See Green, supra.  Therefore, this 
statement is insufficient to well ground the veteran's claim, 
and is not material to his claim.

The private treatment records from Duke University Medical 
Center from June 1997 to March 1999 are also new, but not 
material to the veteran's claim.  The records show the 
veteran's treatment for depression, with particular emphasis 
on the medication prescribed as a part of his treatment.  
This evidence draws no connection between his current 
depression and active military service, and thus is not 
material to his claim.  These records also include a June 
1997 initial evaluation note that includes the veteran's 
assertions that his major depression condition began while he 
was in the Army.  However, the evaluating psychiatrist does 
not attribute the veteran's unipolar depression to service.  
Thus, the evidence is not material to his claim.    

The Board also reviewed the SSA records in evidence, and 
finds that these records are new but not material to his 
claim.  The records include the SSA disability decision and 
an assessment of the veteran's psychiatric disability.  
However, nothing in the SSA records provides a nexus between 
the current psychiatric disability and service.  Thus, these 
records are not material to the veteran's claim.      

Finally, the Board considers the statements that the veteran 
has submitted to VA in support of his assertions that he 
currently suffers from a psychiatric disorder related to 
service, including the transcript from his February 2000 
Travel Board Hearing.  During his Board Hearing, the veteran 
testified that he felt depressed ever since his inservice 
treatment for rheumatoid arthritis, and that he strongly 
believes that his depression is a side effect of the 
inservice Cortisone shots for his arthritis condition.  
However, he also testified that he did not seek treatment for 
depression until 1981, over 25 years after service discharge.  
Similarly, in his other statements submitted to VA, the 
veteran asserts that his depressive condition stems from his 
inservice Cortisone treatment.  However, these assertions are 
not supported by an opinion from a competent medical source, 
see Green, supra, and thus are insufficient to reopen the 
veteran's claim.  

As none of the evidence added to the record since the RO's 
March 1992 rating decision, either by itself or in the 
context of all the evidence, both old and new, provides 
evidence of a nexus between a current psychiatric disorder 
and service, the Board concludes the additional evidence does 
not constitute new and material evidence sufficient to reopen 
the claim for service connection for a psychiatric disorder.  
Therefore, the March 1992 decision remains final, and the 
claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decisions and the statement of the case and supplemental 
statements of the case, which explained that new and material 
evidence was needed to reopen the claim, and indicated what 
would constitute such evidence.  Furthermore, by this 
decision, the Board informs the veteran of the type of new 
and material evidence needed to reopen his claim.

II.  Increased rating claim
The veteran has presented a well grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  The RO granted service 
connection in May 1955 for rheumatoid arthritis, multiple 
joints, and assigned a 10 percent disability rating effective 
from January 22, 1955, the date following service separation.  
The evidence from the veteran's service medical records shows 
that the veteran was diagnosed in service with rheumatoid 
arthritis involving the feet, ankles, hands, wrists and neck.  
Following service discharge, an April 1955 VA examination 
revealed that the veteran complained of stiffness and pain in 
his hands and feet, and the examiner found that he had 
rheumatoid arthritis of multiple joints with "minimal 
findings".  In an April 1960 rating decision, the RO granted 
an increased rating to 40 percent for multiple joint 
arthritis, effective March 28, 1960, based on an April 1960 
VA examination.  This examination revealed moderate 
tenderness and slight swelling of the hands, with difficulty 
flexing the fingers due to stiffness, tenderness of the 
wrists, and tender and swollen feet and ankles with moderate 
stiffness in the feet.  In a May 1965 rating decision, the RO 
decreased the veteran's arthritis disability rating to 20 
percent, effective from August 1, 1965.  An April 1965 VA 
examination revealed the veteran's continued pain and 
swelling of the hands and feet, but the examiner noted that 
the veteran explained that he is generally getting along 
fairly well.  Subsequent rating decisions confirmed the 20 
percent disability rating for rheumatoid arthritis.      

The Board makes specific note, however, of the February 1992 
VA orthopedic examination report in evidence.  The veteran 
stated that he had pain in his low back, cervical spine, 
bilateral shoulder, elbow, knee, hip, ankle and hand, which 
was worse with activity.  The examination, including 
radiographic studies, showed minimal degenerative arthritic 
changes of the cervical spine and shoulders, very early 
degenerative changes of the hips, no significant pathological 
findings found in the elbows, pelvis and hands.  The examiner 
proclaimed that "no definite evidence of rheumatoid 
arthritis is appreciated."  The orthopedic examiner 
concluded that laboratory studies "do not show serological 
evidence of inflammatory disease", and listed the diagnoses 
as "multiple arthralgias without evidence radiographic, 
clinical, serologic evidence of inflammatory arthritis", 
degenerative disease of the cervical and lumbar spine, 
glenohumeral arthritis (degenerative joint disease), right, 
and calcific tendonitis of the left shoulder.     

As indicated above, the veteran appeals his current 20 
percent disability rating, contending that his symptomatology 
warrants a higher evaluation.  After a review of the record, 
the Board finds that the preponderance of the evidence is 
against a higher rating for his service connected arthritis 
condition.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4 (1999).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

The veteran's arthritis condition is rated under Diagnostic 
Code (DC) 5002, for rheumatoid arthritis (atrophic), as an 
active process.  Under this code section, a 100 percent 
rating is warranted for rheumatoid arthritis with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  A 60 percent rating is 
warranted with less than the criteria for 100 percent but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year or a lesser number over prolonged 
periods.  A 40 percent rating is warranted for symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  A 20 percent rating is warranted for one or two 
exacerbations a year in a well-established diagnosis.      

For chronic residuals, such as limitation of motion or 
ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The code section also notes that 
the ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis.  
The higher evaluation will be assigned.  

The Board finds that the veteran's rheumatoid arthritis 
condition does not warrant an increased rating.  The evidence 
does not show that the veteran has a current active 
rheumatoid arthritis condition.  However, because the 
disability rating has been in effect for over 20 years, it is 
protected and will not be reduced.  See 38 C.F.R. § 3.951 
(1999).  The most recent VA examination, from June 1997, 
relates the veteran's medical history of a diagnosis of 
rheumatoid arthritis in 1953, and his current complaints of 
constant joint pain.  However, upon examination, the veteran 
showed no signs of inflammatory rheumatoid arthritis of the 
hands or feet.  X-rays revealed degenerative joint disease 
and degenerative disk disease of the cervical spine, and 
degenerative joint disease of the lumbosacral spine and 
bilateral shoulders.  There was no radiographic, clinical or 
serological evidence of current rheumatoid arthritis.  
Rather, the examiner noted that the veteran's "examination 
today and in the past would make it very doubtful patient 
ever had rheumatoid arthritis.  His primary problem appears 
to be degenerative type arthritis".  In an August 1997 
follow-up letter, the same VA examiner stated that he did not 
believe that the veteran's current degenerative arthritis is 
etiologically related to the condition that he had in 
service, and that it is doubtful that the veteran ever had 
rheumatoid arthritis.  The examiner also stated that, after 
two careful reviews of the claims file, he believed that the 
veteran's present arthritis condition more than likely 
followed from a viral infection that was unrelated to 
service.  The examiner also opined that the veteran's present 
degenerative arthritis is not secondary to or aggravated by 
the condition that he had in service.   

Based on this evidence, the Board finds that an increased 
rating is not warranted for rheumatoid arthritis.  As 
previously stated, the current 20 percent rating has been in 
effect for over 20 years, and is, thus, protected.   This 
rating cannot be reduced to less than 20 percent unless there 
is a showing that the 20 percent rating was based on fraud.  
See 38 C.F.R. § 3.951(b) (1999).  As there is no such 
evidence of fraud in establishing the existing rating, the 
Board finds that the 20 percent rating is appropriate.           

This 20 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings -- up to 100 percent 
-- are assignable for greater impairment from rheumatoid 
arthritis, but the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required hospitalization 
for his rheumatoid arthritis condition, and this condition 
has not had such an unusual impact on his employment as to 
render impractical the application of regular schedular 
standards.  There is no evidence that the impairment 
resulting from this condition warrants extraschedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from rheumatoid 
arthritis merits the rating now assigned.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a psychiatric disorder.  The 
benefits sought on appeal regarding this claim remain denied.

Entitlement to an increased rating for rheumatoid arthritis 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

